DETAILED ACTION
This Office Action is in response to Applicant's Communication received on 03/10/2021 for application number 17/197,615.  
Claims 1-20 are presented for examination.  Claims 1, 9, and 16 are independent claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional Application No. 61/985,456 filed on 04/28/2014 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed parent Application No. 14/314,623 filed on 06/25/2014 is acknowledged by the examiner.
Applicant’s claim for the benefit of a prior-filed parent Application No. 15/191,157 filed on 06/23/2016 is acknowledged by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/11/2021, 04/29/2021, 07/08/2021, 11/11/2021, 01/20/2022, and 01/27/2022 have been considered by the Examiner.
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter in Claims 7 and 15.

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 7 and 15 when taken in the context of the claims as a whole.  Specifically, the combination wherein detecting a selection of text input control from the message input control palette in the second portion of the messaging graphical user interface; and replacing the camera viewfinder in the third portion of the messaging graphical user interface with a touch screen display keyboard.   
At best the prior arts of record, specifically, specifically, Park et al. (US 2014/0085487A1) teaches: [0090] electronic device 100 displays a message transmission/ reception history with at least one other electronic device; [0091]-[0092] senses a selection of camera execution menu/ camera icon; the electronic device display a camera preview screen within the screen in which the message transmission/ reception history is displayed; [0052] fig. 6 is an example of displaying a preview screen in any region in a screen in which a message transmission/ reception history is displayed; [0051] camera preview screen can be in any region of a screen; [0093] 
In addition, neither references uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the 
Thus, claims 7 and 15 are objected to as being dependent on a rejected base claim.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9-11, 13-14, 16-18, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-13, 16-18, and 20 of U.S. Patent No. 10,976,915, in view of Park et al. (US 2014/0085487A1 hereinafter Park and Lemay et al. (US 2008/0055269 A1 hereinafter Lemay).

In the table below, the left side contains claims in the instant application while the right side contains portions of claims of U.S. Patent No. 10,976,915: 


10,976,915  (Patent '915)
(Claim 1) A computer-implemented method comprising: providing, at a computing device, a messaging graphical user interface comprising a communication thread in a first portion and a message input control palette in a second portion below the first portion; in response to a detected selection of a multimedia input control from the message input control palette in the second portion, adding a third portion comprising a camera viewfinder to the messaging graphical user interface below the second portion by reducing a display area of the communication thread in the first portion; and in response to a detected user interaction with the camera viewfinder, automatically capturing and sending a multimedia content item as an electronic message without further user interaction with the messaging graphical user interface.
(Claim 1) A method comprising:providing, at a computing device, a messaging graphical user interface comprising a communication thread;in response to a detected selection of a multimedia input control:dividing the messaging graphical user interface into an upper first portion and a lower second portion; providing, in the upper first portion, a subset of the communication thread comprising one or more recent electronic messages, and providing, in the lower second portion, a viewfinder displaying a live data stream from a camera of the computing device;in response to an engagement of a first user interaction inside the viewfinder in the lower second portion of the messaging graphical user interface, initiating capture, by the camera of the computing device, of a multimedia content item; and if a disengagement of the first user interaction is detected inside the viewfinder in the lower second portion of the messaging graphical user interface: completing capture of the multimedia content item, and automatically sending, by the computing device, the captured multimedia content item as an electronic message without further user interaction with the messaging graphical user interface, 
(Claim 2) The computer-implemented method as recited in claim 1, further comprising: detecting the user interaction with the camera viewfinder by detecting a tap touch gesture with the camera viewfinder;
(Claim 2) The method as recited in claim 1, wherein the first user interaction with the viewfinder in the lower second portion of the messaging graphical user interface comprises a tap touch gesture with the viewfinder.
(Claim 2) ...wherein capturing and sending the multimedia content item comprises capturing and sending a digital image as the electronic message without further user interaction with the messaging graphical user interface.
(Claim 3) The method as recited in claim 2, wherein initiating capture of the multimedia content item comprises initiating capture of a digital photograph in response to an engagement of the tap touch gesture.(Claim 4) The method as recited in claim 3, further comprising adding the captured digital photograph to the communication thread in the upper first portion.
(Claim 3) The computer-implemented method as recited in claim 1, further comprising: detecting the user interaction with the camera viewfinder by detecting a press-and- 
 in the lower second portion of the messaging graphical user interface comprises a press-and-hold touch gesture with the viewfinder.
(Claim 3) ...wherein capturing and sending the multimedia content item comprises capturing and sending a digital video as the electronic message without further user interaction with the messaging graphical user interface.
(Claim 6) The method as recited in claim 5, further comprising initiating capture of the multimedia content item comprises initiating capture of a digital video.(Claim 8) The method as recited in claim 7, further comprising, if a disengagement of the press-and-hold touch gesture is detected inside the viewfinder in the lower second portion of the messaging graphical user interface, adding a playback control capable of playing the captured digital video to the subset of the communication thread in the upper first portion of the messaging graphical user interface.
(Claim 4) The computer-implemented method as recited in claim 3, wherein a duration of the digital video corresponds with a duration of the press-and-hold touch gesture.
(Claim 7) The method as recited in claim 6, wherein a duration of the captured digital video is the same as a duration of the detected press-and-hold touch gesture.
(Claim 5) The computer-implemented method as recited in claim 1, further comprising adding the electronic message comprising the multimedia content item to the communication thread in the first portion of the messaging graphical user interface.
(Claim 4) The method as recited in claim 3, further comprising adding the captured digital photograph to the communication thread in the upper first portion.
(Claim 6) The computer-implemented method as recited in claim 5, wherein adding the electronic message to the communication thread comprises adding a multimedia playback control associated with the multimedia content item to the communication thread.
(Claim 8) The method as recited in claim 7, further comprising, if a disengagement of the press-and-hold touch gesture is detected inside the viewfinder in the lower second portion of the messaging graphical user interface, adding a playback control capable of playing the captured digital video to the subset of the communication thread in the upper first portion of the messaging graphical user interface.
 in a first portion and a message input control palette in a second portion below the first portion; in response to a detected selection of a multimedia input control from the message input control palette in the second portion, add a third portion comprising a camera viewfinder to the messaging graphical user interface below the second portion by reducing a display area of the communication thread in the first portion; and in response to a detected user interaction with the camera viewfinder, automatically capture and send a multimedia content item as an electronic message without further user interaction with the messaging graphical user interface.
(Claim 16) A non-transitory computer readable storage medium having stored thereon computer-executable instructions that, when executed by a processor, cause a computer system to:provide a messaging graphical user interface comprising a communication thread;in response to a detected selection of a multimedia input control:divide the messaging graphical user interface into an upper first portion and a lower second portion; provide, in the upper first portion, a subset of the communication thread comprising one or more recent electronic messages, and provide, in the lower second portion, a viewfinder displaying a live data stream from a camera of the computing system;in response to an engagement of a first user interaction inside the viewfinder in the lower second portion of the messaging graphical user interface, initiating capture, by the camera of the computing system, of a multimedia content item; and if a disengagement of the first user interaction is detected inside the viewfinder in the lower second portion of the messaging graphical user interface: complete capture of the multimedia content item, and automatically send the captured multimedia content item as an electronic message without further user interaction with the messaging graphical user interface
(Claim 17) The non-transitory computer-readable medium as recited in claim 16, further comprising instructions that, when executed by the at least one processor, cause the computing device to: detect the user interaction with the camera viewfinder by detecting a tap touch gesture with the camera viewfinder; and capture and send the multimedia content item by capturing and sending a digital image as the electronic message without further user interaction with the messaging graphical user interface.
(Claim 17) The non-transitory computer readable storage medium as recited in 16, further comprising computer-executable instructions that, when executed cause the computer system to: detect a tap touch gesture inside the viewfinder in the lower second portion of the messaging graphical user interface; in response to the tap touch gesture, capture the multimedia content item by capturing a digital photograph; and add the captured digital photograph to the subset of the communication thread in the upper first portion of the messaging graphical user interface.

(Claim 18)  The non-transitory computer readable storage medium as recited in claim 16, further comprising computer-executable instructions that, when executed cause the computer system to: detect an engagement of a press-and-hold touch gesture inside the viewfinder in the lower second portion of the messaging graphical user interface; in response to an engagement of the press-and-hold touch gesture, initiating capture of the multimedia content item by initiating capture of a digital video; and if a disengagement of the press-and-hold touch gesture is detected inside the viewfinder in the lower second portion of the messaging graphical user interface, add a playback control capable of playing back the captured digital video to the subset of the communication thread in the upper first portion of the messaging graphical user interface.
(Claim 20) The non-transitory computer-readable medium as recited in claim 16, further comprising instructions that, when executed by the at least one processor, cause the computing device to: detect a second selection of the multimedia input control from the message input control palette in the second portion of the messaging graphical user interface; and remove the third portion from the messaging graphical user interface and enlarge the display area of the communication thread in the first portion of the messaging graphical user interface.
(Claim 20) The non-transitory computer readable storage medium as recited in claim 19, further comprising computer-executable instructions that, when executed cause the computer system to: detect a second selection of a message input control from a palette of message input controls; and in response to the second detected selection: remove the lower second portion of the messaging graphical user interface; and enlarge the upper first portion of the messaging graphical user interface such that the communication thread fills the messaging graphical user interface.



In the same field of endeavor, Park teaches wherein a communication thread in a first portion and a message input control palette in a second portion below the first portion ([0052] fig. 6 illustrates an example in which a message transmission/ reception history is displayed in an electronic device.  See fig. 6 – it shows the messaging graphical user interface comprising a communication thread in a first portion and a message input control palette in a second portion below the first portion).

In the same field of endeavor, Lemay teaches an electronic device for instant messaging wherein adding a third portion to the messaging graphical user interface below the second portion by reducing a display area of the communication thread in the first portion  ([0185] fig. 6A shows the instant messages from Jane Doe with the most recent message towards the bottom; [0191] as shown in fig. 6B, user interface 600B includes word suggestion area 622 that provides a list of possible words to complete the word fragment being typed by the user in text box 612.  See figs. 6A and 6B - it shows a third portion (622) added to the messaging graphical user interface below the second portion (612, 614) and the display area of the communication thread in the top first portion reduced).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein adding a third portion to the messaging graphical user interface below the second portion by reducing a display area of the communication thread in the first portion , as suggested in Lemay.  Doing so would be desirable because it would provide a more transparent and intuitive user interfaces for instant messaging that are easy to use, configure, and/or adapt (Lemay [0008]).

Claims 9-11 and 13-14 of the instant application are system claims similar to the method claims 1-3 and 5-6 above and recite similar limitations as Claims 9-11 of Patent ‘915 and are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2014/0085487A1 hereinafter Park) in view of Al-Asaaed et al. (US 2013/0093833A1 hereinafter Al-Asaaed), further in view of Lemay et al. (US 2008/0055269 A1 hereinafter Lemay).

Regarding Claim 1, Park teaches a computer-implemented method comprising: providing, at a computing device, a messaging graphical user interface comprising a communication thread in a first portion and a message input control palette in a second portion below the first portion ([0090] electronic device 100 displays a message transmission/ reception history with at least one other electronic device; [0042] memory 110 can store programs including instructions to perform the embodiment of the invention; [0052] fig. 6 illustrates an example in which a message transmission/ reception history is displayed in an electronic device.  See fig. 6 ; 
in response to a detected selection of a multimedia input control from the message input control palette in the second portion, adding a third portion comprising a camera viewfinder to the messaging graphical user interface by reducing a display area of the communication thread in the first portion ([0091]-[0092] senses a selection of camera execution menu/ camera icon; the electronic device display a camera preview screen within the screen in which the message transmission/ reception history is displayed – thus, adding a third portion comprising a camera viewfinder to the messaging graphical user interface; [0052] fig. 6 is an example of displaying a preview screen in any region in a screen in which a message transmission/ reception history is displayed. See fig. 6 – it shows the third portion comprising a camera viewfinder in the messaging graphical user interface and the display area of the communication thread is reduced); and 
in response to a detected user interaction with the camera viewfinder, automatically capturing and sending a multimedia content item as an electronic message without further user interaction with the messaging graphical user interface ([0093] capture an image (i.e., multimedia content item) if a touch on the preview screen (i.e., user interaction with the camera viewfinder) is sensed; [0094] transmits the captured image to the at least one other electronic device if a gesture for the captured image is detected).  
 without further user interaction with the messaging graphical user interface.
In the same field of endeavor, Al-Asaaed teaches techniques for use in messaging from a portable communication device having a camera module (see Abstract) wherein in response to a detected user interaction with the camera viewfinder, automatically capturing and sending a multimedia content item as an electronic message without further user interaction with the messaging graphical user interface ([0059] the input request corresponding to the actuation of camera shutter key (i.e., user interaction), the automatic multi-step process preformed, which includes capturing a photographic image using camera module, attaching the image to the message, and causing the message to be sent).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein in response to a detected user interaction with the camera viewfinder, automatically capturing and sending a multimedia content item as an electronic message without further user interaction with the messaging graphical user interface , as suggested in Al-Asaaed into Park.  Doing so would be desirable because otherwise, multiple processing steps for messaging and photo functions would disrupt the natural flow for messaging for the user and the communication experience may be cumbersome and inefficient (Al-Asaaed [0005]).  
 
adding a third portion  to the messaging graphical user interface below the second portion. 
In the same field of endeavor, Lemay teaches an electronic device for instant messaging wherein adding a third portion to the messaging graphical user interface below the second portion  ([0185] fig. 6A shows the instant messages from Jane Doe with the most recent message towards the bottom; [0191] as shown in fig. 6B, user interface 600B includes word suggestion area 622 that provides a list of possible words to complete the word fragment being typed by the user in text box 612.  See figs. 6A and 6B - it shows a third portion (622) added to the messaging graphical user interface below the second portion (612, 614) and the display area of the communication thread in the top first portion reduced).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein adding a third portion to the messaging graphical user interface below the second portion, as suggested in Lemay into Park and Al-Asaaed.  Doing so would be desirable because it would provide a more transparent and intuitive user interfaces for instant messaging that are easy to use, configure, and/or adapt (Lemay [0008]).  

As to dependent Claim 2, Park, Al-Asaaed, and Lemay teach all the limitations of claim 1.  Park further teaches wherein detecting the user interaction with the camera viewfinder by detecting a tap touch gesture with the camera viewfinder and wherein capturing and sending the multimedia content item comprises capturing and sending a digital image as the electronic message ([0093]-[0094] capture an .  Al-Asaaed further teaches capturing and sending a digital image as the electronic message without further user interaction with the messaging graphical user interface ([0059] the input request corresponding to the actuation of camera shutter key (i.e., user interaction), the automatic multi-step process preformed, which includes capturing a photographic image using camera module, attaching the image to the message, and causing the message to be sent).

As to dependent Claim 3, Park, Al-Asaaed, and Lemay teach all the limitations of claim 1.  Park further teaches wherein detecting the user interaction with the camera viewfinder by detecting a press-and- hold touch gesture with the camera viewfinder and wherein capturing and sending the multimedia content item comprises capturing and sending a digital video as the electronic message without further user interaction with the messaging graphical user interface ([0093]-[0094] capture an image if a touch on the preview screen is sensed; transmits the captured image to the  other electronic device if a gesture for the captured image is detected; the gesture includes at least one of a double tap, a drag, and a tap of a predetermined period of time; [0067] if a tap for a predetermined period of time for a preview screen is sensed, the camera program can capture a video of a time during which the tap is sensed; if a tap of one minute for the preview screen is sensed, the camera program can capture a video for one minute).  Al-Asaaed further teaches media as the electronic message without further user interaction with the messaging graphical user interface ([0059] the input request corresponding to the actuation of camera shutter key (i.e., user interaction), the automatic multi-step process preformed, which includes capturing a photographic image using camera module, attaching the image to the message, and causing the message to be sent).

As to dependent Claim 4, Park, Al-Asaaed, and Lemay teach all the limitations of claim 3.  Park further teaches wherein a duration of the digital video corresponds with a duration of the press-and-hold touch gesture ([0067] if a tap for a predetermined period of time for a preview screen is sensed, the camera program can capture a video of a time during which the tap is sensed; if a tap of one minute for the preview screen is sensed, the camera program can capture a video for one minute).  

As to dependent Claim 5, Park, Al-Asaaed, and Lemay teach all the limitations of claim 1.  Park further teaches wherein adding the electronic message comprising the multimedia content item to the communication thread in the first portion of the messaging graphical user interface ([0094] transmits the captured image to the at least one other electronic device – thus, adding the digital photograph to the communication thread; Fig. 6 shows the image being added to the communication thread when the image was transmitted).  

Claims 9-13 are system claims corresponding to the method claims 1-5 above and therefore, rejected for the same reasons.  Park further teaches a system comprising: at least one processor; and at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor ([0038] an electronic device includes a mobile communication terminal with a camera; [0039] fig. 1A is a block diagram illustrating a construction of an electronic device; [0042] memory 110 can store programs including instructions to perform the embodiment of the invention; [0069] processor execute program stored in memory to perform functions. see fig. 1A ).

Claims 16-19 are medium claims corresponding to the method claims 1-4 above and therefore, rejected for the same reasons.  

Claims 6, 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park view of Al-Asaaed and Lemay, further in view of Yun et al. (US 2013/0122944 A1 hereinafter Yun).

As to dependent Claim 6, Park, Al-Asaaed, and Lemay teach all the limitations of claim 5.  However, Park, Al-Asaaed, and Lemay do not explicitly disclose wherein adding the electronic message to the communication thread comprises adding a multimedia playback control associated with the multimedia content item to the communication thread.  
adding the electronic message to the communication thread comprises adding a multimedia playback control associated with the multimedia content item to the communication thread ([0120] fig. 7B shows the real-time taken data (i.e., viewfinder) displayed on a 1st region and the message transceived with the external terminal in a 2nd region.  See fig. 7B; [0139] display a thumbnail image of the real-time taken data together with a play button; if the user presses the play button, play back the real-time taken data).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein adding the electronic message to the communication thread comprises adding a multimedia playback control associated with the multimedia content item to the communication thread, as suggested in Yun into Park, Al-Asaaed, and Lemay.  Doing so would be desirable because it would enable the instant messaging service to transmit a real-time take image to a prescribed external terminal (Yun [0010]), thereby enhancing user experience.  

As to dependent Claim 8, Park, Al-Asaaed, and Lemay teach all the limitations of claim 1.  Park further teaches wherein multimedia input control from the message input control palette in the second portion of the messaging graphical user interface ([0052] fig. 6 illustrates an example in which a message transmission/ reception history is displayed in an electronic device.  See fig. 6 – it shows the message input control palette in a second portion of the messaging graphical user interface) and the third portion ([0052] fig. 6 is an example of displaying a preview screen in any 
However, Park, Al-Asaaed, and Lemay do not explicitly disclose wherein detecting a second selection of the multimedia input control and removing the third portion from the messaging graphical user interface and enlarging the display area of the communication thread in the first portion of the messaging graphical user interface ([0111]-[0112] figs. 4A and 4B shows screen related to a message application provided to the user; as shown in fig. 4B, the controller display an icon to enter casting mode for relaying real-time taken data to the external terminal; [0116] once the recording is started, the controller controls the display unit to display the real-time taken data (i.e., viewfinder) on a 1st region and the message transceived with the external terminal in a 2nd region; [0120] fig. 7B shows the real-time taken data displayed on a 1st region and the message transceived with the external terminal in a 2nd region .  See figs. 4B and 7B – it shows the messaging graphical user interface and the subset of the communication thread provided in the upper first portion and viewfinder provided in the lower second portion; [0121] as shown in fig. 7A, a stop button for ending cast mode (i.e., removing the viewfinder and enlarging the display area of the communication thread in the first portion of the messaging graphical user interface).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein detecting a second selection of the multimedia input control and removing the third portion from the 

Claim 14 is a system claim corresponding to the method claim 6 above and therefore, rejected for the same reasons.  

Claim 20 is a medium claim corresponding to the method claim 8 above and therefore, rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Jafry et al. (US 2014/0063175A1) teaches: [0059] The password entry user interface 821 is a keypad in FIG. 8( d), but alternatively could be an alphanumeric keyboard. Fig. 8(c)-8(d) shows image of the calling party replaced with keyboard.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 2:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143                                                                                                                                                 
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143